Citation Nr: 1623626	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  12-16 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial increased rating for service-connected degenerative changes of the left shoulder (left shoulder disability), currently evaluated at 10 percent disabling.  

2.  Entitlement to service connection for a cervical spine disability, to include degenerative disc disease of the cervical spine, and to include as secondary to service-connected left shoulder disability.  

3.  Entitlement to service connection for a left arm disability, to include neuropathy, and to include as secondary to service-connected left shoulder disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968 and from December 1990 to March 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which granted service connection for the Veteran's left shoulder disability and assigned a disability rating of 10 percent, effective December 1, 2009, and which denied entitlement to service connection for the Veteran's claimed cervical spine and left arm disabilities.  

In October 2011, the Veteran testified before a Decision Review Officer at the Jackson, Mississippi RO, and in May 2016, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  Transcripts of both proceedings are associated with the Veteran's claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  





REMAND

The Veteran contends that he is entitled to an increased rating for his service-connected left shoulder disability and to service connection for his claimed cervical spine and left arm disabilities.  With respect to his claimed cervical spine and left arm disabilities, the Veteran contends that both conditions are a result of his service-connected left shoulder disability, or the November 1983 vehicle accident to which his service-connected left shoulder disability is attributed.  Before a decision can be reached on these claims, a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

Under VA's duty to assist, it must provide a medical examination or obtain a medical opinion if necessary to decide a claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  A medical examination or opinion is necessary when the evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains competent evidence of a disability or symptoms of a disability, and indicates that the claimed disability or symptoms may be associated with the claimant's active military service.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  With respect to increased rating claims, while the mere passage of time does not render inadequate an examination that was otherwise adequate for rating purposes when it was prepared, a new examination is appropriate when the record indicates that the disability in question has undergone an increase in severity since the last examination.  See, e.g., Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  

The Board observes that the Veteran was last afforded a VA examination for his left shoulder disability in March 2012.  In January 2015, a VA examiner rendered a supplemental medical opinion regarding functional limitations posed by the Veteran's left shoulder disability, which was based on the March 2012 examination.  Specifically, the January 2015 examiner was asked to address whether there was pain, weakness, fatigability, or incoordination that could significantly limit the Veteran's functional ability, including during flare-ups or when the joint is used repeatedly over a period of time; the examiner was asked to describe any additional functional limitations in terms of degrees of additional range of motion (ROM) loss, if feasible.  The January 2015 examiner noted that at the March 2012 VA examination, there was pain on movement; however, there was no additional limitation of ROM following repetitive use testing, nor was there reported weakened movement, excess fatigability, or incoordination.  The examiner added that it was possible that the Veteran could have increased pain, weakness, fatigability, or incoordination on repetitive motion or use over a period of time, but stating these measurements in terms of degrees of additional loss of ROM would require resorting to mere speculation, as these measurements could not be objectively obtained outside of the clinical setting.  The Board also notes that at the May 2016 Board videoconference hearing, the Veteran indicated that his left shoulder disability had worsened since the last VA examination in March 2012.  For instance, the Veteran maintained that he had additional loss of ROM, including due to pain, increased weakness, and muscle spasms attributed to his left shoulder disability.  In light of the length of time since the previous VA examination, the January 2015 VA medical opinion, and the Veteran's contentions regarding worsening, a new VA examination is necessary to determine the current nature and severity of the Veteran's left shoulder disability.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Snuffer, 10 Vet. App. at 403.  

With respect to the Veteran's claim of entitlement to service connection for a cervical spine disability, the Board observes that the November 1983 emergency unit treatment record pertaining to the in-service vehicle accident provides that the Veteran's chief complaints included pain in the head, neck, and shoulder.  The Veteran was afforded VA examinations in June 2010 and August 2010; an addendum VA medical opinion was rendered in October 2010.  The August 2010 examiner referenced the Veteran's November 1983 accident and noted that there was no medical evidence that the type of injury the Veteran sustained in service causes, predisposes, or accelerates the development of degenerative disc disease, and as such, it would be speculative to tie the Veteran's cervical disease to his in-service injury.  In October 2010, the June 2010 VA examiner rendered an addendum medical opinion in which he provided that it was less likely than not that the Veteran's cervical disc disease was the result of his service-connected injury, referencing the November 1983 left shoulder injury.  The Board notes that although the VA examiners referenced the November 1983 accident and left shoulder injury, it is unclear whether they considered the fact that the Veteran complained of neck pain when he was treated immediately following the November 1983 accident.  Additionally, the Board observes that in the March 2012 VA shoulder and arm examination report, the examiner noted that if the Veteran's reports regarding the November 1983 accident and his medical history were accurate, "he should have service connection for the neck injury."  In light of this history, a supplemental medical opinion addressing the etiology of the Veteran's claimed cervical spine disability is necessary on remand.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (noting that under the VA's duty to assist, medical examinations must consider the records of prior medical examinations and treatment to assure a fully informed examination).  

Concerning the Veteran's claim of entitlement to service connection for a left arm disability, the March 2012 VA examiner referenced some of the Veteran's neurological symptoms, but he did not render any diagnoses pertaining to the Veteran's left arm.  For instance, the examiner noted that a needle electromyogram examination of the Veteran's left upper limb showed chronic neurogenic changes in the C6, C7, and C8 myotomes, suggestive of multiple cervical radiculopathies.  The examiner also stated that these neurological symptoms were related to the Veteran's neck rather than to his left shoulder.  The Board observes that according to the examination report, the examiner did not review the Veteran's claims file, as it was unavailable.  Given that the examiner was unable to review pertinent medical history, and that the examination report does not adequately address whether the Veteran's claimed disability is etiologically related to his active military service, including whether it was caused or aggravated by the Veteran's service-connected disability, a new VA examination is necessary on remand.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Caffrey v. Brown, 6 Vet. App. at 381.  

The Board observes that VA treatment records were last associated with the Veteran's claims file in November 2014.  The record also reflects that the Veteran has received treatment from various private medical providers.  Thus, on remand, the AOJ should attempt to obtain any outstanding treatment records from VA and private medical providers that may be pertinent to the Veteran's claims.  See 38 U.S.C.A. § 5103A(b)-(c); 38 C.F.R. § 3.159(c)(1)-(2).  

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records, as set forth by 38 C.F.R. § 3.159(c), and obtain VA Form 21-4142 releases if necessary.  If VA attempts to obtain any outstanding records that are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  

2.	Thereafter, afford the Veteran a VA examination with an appropriate medical examiner to determine the current nature and severity of his service-connected degenerative changes of the left shoulder.  The claims file, including a copy of this remand, must be made available to, and reviewed by, the examiner.  

All tests and studies deemed necessary by the examiner should be performed, and the examination report should comply with all appropriate protocols for rating musculoskeletal disabilities of the shoulder.  

The examiner must consider functional loss due to flare-ups, repetitive use, painful motion, weakness, excessive fatigability, lack of endurance, and/or incoordination.  To the extent possible, any such determination should be expressed in terms of the estimated loss of range of motion.  

The examiner should also address all current functional impairment from the Veteran's left shoulder disability, to include any impact on occupational functioning.  

3.	Thereafter, obtain an addendum medical opinion from an appropriate medical examiner regarding the nature and etiology of the Veteran's claimed cervical spine disability.  The claims file, including a copy of this remand, must be made available to, and be reviewed by, the examiner.  If, and only if, determined necessary by the examiner, the Veteran should be scheduled for another VA examination.  The examiner should be asked to respond to the following inquiries, and all findings should be set forth in detail:  

The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's cervical spine condition is:
 
(1) etiologically related to his active military service, or 
(2) caused by his service-connected left shoulder disability,  
or 
(3) aggravated by his service-connected left shoulder disability.

In rendering these opinions, the examiner should, at a minimum, note and discuss the November 13, 1983 emergency unit report noting a complaint of neck pain; the June 2010 and August 2010 VA examination reports and October 2010 VA medical opinion pertaining to the Veteran's cervical spine condition; and the March 2012 VA shoulder and arm conditions examination report, which notes that if the Veteran's history is accurate, "he should have service connection for the neck injury."  

"Aggravated" for VA purposes means that the condition is worsened beyond its natural progression.  If the service-connected left should disability is found to aggravate a non-service connected cervical spine disability, the examiner should identify the percentage of disability that is attributable to the aggravation.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The examiner should reconcile any opinion with all other clinical evidence of record and the Veteran's contentions.  A complete rationale should be provided for any opinion expressed.  If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.  

4.	Thereafter, afford the Veteran a VA examination with an appropriate medical examiner to determine the nature and etiology of his claimed left arm disability, to include neuropathy.  The claims file, including a copy of this remand, must be made available to, and reviewed by, the examiner.  All necessary tests and studies should be performed, and all clinical findings should be reported in detail.  

After a review of the record and an examination and interview of the Veteran, the examiner should offer his or her opinion as to the following inquiries:

(a)  The examiner should identify, with specificity, all diagnoses pertinent to the Veteran's claimed left arm disability.  

(b)  For each diagnosis that is identified, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability is: 
(1) etiologically related to his active military service, 
or 
(2) caused by his service-connected left shoulder disability,  
   or 
(3) aggravated by his service-connected left shoulder disability.

"Aggravated" for VA purposes means that the condition is worsened beyond its natural progression.  If the service-connected left shoulder disability is found to aggravate a non-service connected left arm disability, the examiner should identify the percentage of disability that is attributable to the aggravation.  See 38 C.F.R. § 3.310(a); Allen, 7 Vet. App. at 448.  

The examiner should reconcile any opinion with all other clinical evidence of record and the Veteran's contentions.  A complete rationale should be provided for any opinion expressed.  If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.  

5.	After completing the development requested above, and any other development deemed necessary, readjudicate the Veteran's claims.  If any of the benefits sought are not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.  The case should then be returned to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

